     Case 2:19-bk-24518-SK             Doc 34 Filed 11/23/20 Entered 11/23/20 12:31:26                 Desc
                                        Main Document    Page 1 of 3



 1   Steven A. Alpert, Bar No 159730
 2   Price Law Group, APC
     6345 Balboa Blvd., Suite 247
 3   Encino, CA 91316
     (818) 600-5555 Telephone
 4   (818) 600-5420 Facsimile
     alpert@pricelawgroup.com
 5
     Attorneys for Debtor
 6

 7                                  UNITED STATES BANKRUPTCY COURT

 8                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 9
                                                                   Case No: 2:19-bk-24518-SK
10    In re:
                                                                   Chapter 13
11   TABIA HARRIS DAVIS,
                                                                   DEBTOR’S OPPOSITION TO TRUSTEE’S
12                                           Debtor.               MOTION TO DISMISS CHAPTER 13
                                                                   CASE DUE TO DELINQUENT PLAN
13                                                                 PAYMENTS PURSUANT TO §1307(c)(6)
                                                                   AND L.B.R. 3015-1(K)(1)
14
                                                                   Date: January 7, 2021
15                                                                 Time: 10:30 a.m.
                                                                   Place: United States Bankruptcy Court
16                                                                        255 E. Temple Street, #1575
                                                                          Los Angeles, CA 90012
17
          TO: THE HONORABLE SANDRA KLEIN, KATHY DOCKERY/ CHAPTER 13
18   TRUSTEE, AND ALL INTERESTED PARTIES:
19              NOTICE IS HEREBY GIVEN that the Debtor, Tabia Harris Davis (“Debtor”) hereby files an
20
     OPPOSITION TO TRUSTEE’S MOTION TO DISMISS CHAPTER 13 CASE.
21
     The Debtor will file a Motion to Modify Plan to cure the delinquency of his Chapter 13 Plan.
22
               WHEREFORE, Debtor prays for the following:
23
               1. That the Court denies Trustee’s Motion to Dismiss.
24
               2. For such other relief as this Court deems appropriate.
25
     Dated: November 23, 2020                                           PRICE LAW GROUP, APC
26
                                                                        _/s/ Steven A Alpert________
27                                                                      Steven A. Alpert, Esq.
                                                                        Attorney for Debtor
28


                                                              --
                                                              1
     Case 2:19-bk-24518-SK         Doc 34 Filed 11/23/20 Entered 11/23/20 12:31:26                 Desc
                                    Main Document    Page 2 of 3



 1

 2                              DECLARATION OF STEVEN A. ALPERT

 3   I, Steven A. Alpert, hereby declare as follows:

 4          1. I am an attorney in the law firm of Price Law Group, APC and I am licensed to practice
 5
                law before this United States Bankruptcy Court.
 6
            2. I have personal knowledge of the facts hereinafter set forth, and if called as a witness, I
 7
                could and would testify competently thereto.
 8
            3. This office was retained by Tabia Harris Davis (“Debtor”), the Debtor in these
 9

10              proceedings, for the purpose of filing a Chapter 13 bankruptcy.

11          4. The Debtor will file a Motion to Modify Plan to cure the delinquency of her Chapter 13
12              Plan on or before the above-listed hearing.
13

14
            I declare under penalty of perjury that the foregoing is true and correct, and that this
15
     declaration was executed on November 23, 2020 at Encino, California.
16

17

18                                                                ./s/ Steven A. Alpert__________
                                                                  Steven A. Alpert, Esq.
19                                                                Attorney for Debtor
20

21

22

23

24

25

26

27

28


                                                          --
                                                          2
            Case 2:19-bk-24518-SK                  Doc 34 Filed 11/23/20 Entered 11/23/20 12:31:26                                      Desc
                                                    Main Document    Page 3 of 3


                                                PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
6345 Balboa Blvd, Suite 247, Encino, CA 91316.

A true and correct copy of the foregoing document entitled DEBTOR’S OPPOSITION TO TRUSTEE’S MOTION TO DISMISS
CHAPTER 13 CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF) – Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 23, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

ATTORNEY FOR DEBTOR: Steven A Alpert enotice@pricelawgroup.com, alpert@pricelawgroup.com
ECF PARTY: Joseph C Delmotte ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
CHAPTER 13 TRUSTEE: Kathy A Dockery (TR) EFiling@LATrustee.com
U.S TRUSTEE: United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On November 23, 2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

JUDGE                                                                             DEBTOR
Hon. Sandra R. Klein                                                              Tabia Harris Davis
United States Bankruptcy Court - Central District of California                   6 West Altadena Drive
255 E. Temple Street, Suite 1582                                                  Altadena, CA 91001
Los Angeles, CA 90012

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on                                    ,I served the
following persons and/or entities by personal delivery,overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 23, 2020            Laura Franklin                                /s/Laura Franklin
Date                          Printed Name                                    Signature




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                              F 9013-3.1.PROOF.SERVICE
